Citation Nr: 0419270	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  97-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to restoration of service connection for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.

By rating decision dated in April 1996, the Regional Office 
(RO) proposed that service connection for anemia be severed.  
Notification of this proposed action was sent in a letter 
dated the following month.  In a rating action dated in 
August 1996, the RO severed service connection for anemia.  
The veteran filed a timely appeal of this determination.  
This case was previously before the Board of Veterans' 
Appeals (Board) in October 2000, at which time it was 
remanded in order to afford the veteran the opportunity for a 
hearing before a Veterans Law Judge.  That hearing was 
accomplished before the undersigned in March 2001.  In May 
2001, the Board again remanded the claim for additional 
development of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  The Board acknowledges 
that the RO sent the veteran a letter in July 2001 that 
referred to the duty to assist, but this is not sufficient to 
comply with the requirements of the law.  

The record also reflects that fact that the veteran has not 
been provided the pertinent provisions concerning severance, 
including 38 C.F.R. § 3.105(d) (2003).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be informed of the 
provisions of 38 C.F.R. § 3.105(d).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




